DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fujimoto et al. US 5,888,037 discloses a first arcuate movement of section 63 is a slowdown section, while the last arcuate movement of section 63 is a speed-up section (e.g., Fig. 10, col. 10 lines 44-51).  Fujimoto also discloses deciding the value of acceleration/deceleration time constants according to required machining precision (e.g., col. 12 lines 33-39).
However, the prior art of record fails to teach or fairly suggest “wherein the control unit further performs a process including starting relative movement of the workpiece and the tool in the positioning step at the same time as when the distal end of the tool passes a reference position between the workpiece and the retracted position in the retracting step, completing the relative movement of the workpiece and the tool in the positioning step at the same time as when the distal end of the tool passes the reference position in the tapping step, and controlling a timing at which acceleration of the relative movement of the workpiece and the tool finishes in the tapping step and a timing at which deceleration of the relative movement of the workpiece and the tool starts in the retracting step based on a distance from the one tapping position to the 4823-6548-5258, v. 127 subsequent tapping position in the second direction”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






01/01/22